                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Wade M. Hansard
                                Nevada Bar No. 8104
                              3   wade.hansard@mccormickbarstow.com
                                Jonathan W. Carlson
                              4 Nevada Bar No. 10536
                                  jonathan.carlson@mccormickbarstow.com
                              5 Renee M. Maxfield
                                Nevada Bar No. 12814
                              6   renee.maxfield@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              7 Las Vegas, Nevada 89113
                                Telephone:    (702) 949-1100
                              8 Facsimile:    (702) 949-1101

                          9 Attorneys for Government Employees Insurance
                            Company
                         10
                                                      UNITED STATES DISTRICT COURT
                         11
                                                            DISTRICT OF NEVADA
                         12

                         13
                                 LUWANNA HOOPER-CRUM, individually;              Case No. 2:20-cv-00019-KJD-VCF
                         14
                                             Plaintiff,                          STIPULATION AND ORDER TO STAY
                         15                                                      LITIGATION, AND TO DISMISS
                                       v.                                        EXTRA-CONTRACTUAL CAUSES OF
                         16                                                      ACTION
                            GOVERNMENT EMPLOYEES
                         17 INSURANCE COMPANY; DOES I-X; and
                            ROE CORPORATIONS I-X, inclusive,
                         18
                                      Defendants.
                         19

                         20

                         21            Plaintiff, Luwanna Hooper-Crum, and Defendant Government Employees Insurance Company
                         22 (“GEICO”) , hereinafter collectively referred to as “the Parties” hereby stipulate to the following and

                         23 move the Court accordingly:

                         24            1.    The parties have entered into an Agreement to have the contractual benefits determined
                         25 through private binding arbitration.

                         26            2.    To effectuate the Agreement, the Parties agree and stipulate that this proceeding be
                         27 stayed to allow the Parties to conclusively determine the value of Plaintiff’s personal injury claims

                         28 and, accordingly, the extent of her entitlement to contractual benefits.
MCCORMICK, BARSTOW ,                                                                                2:20-cv-00019-KJD-VCF
 SHEPPARD, W AYTE &
   CARRUTH LLP                    STIPULATION AND ORDER TO STAY LITIGATION, AND TO DISMISS EXTRA-CONTRACTUAL CAUSES
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                                OF ACTION
                              1               3.    As part of the Parties’ Binding Arbitration Agreement, Plaintiff agrees and hereby

                              2 requests the Court dismiss the second through fourth cause of action in her Complaint with prejudice.

                              3               4.    It is the intent of the Parties that the Court retain its jurisdiction so as to be able to

                              4 confirm the award as a judgment.

                              5               IT IS SO MOVED AND STIPULATED:
                              6               DATED this 27th day of February, 2020

                              7                                                  LERNER & ROWE INJURY ATTORNEYS
                              8

                              9                                                  By            /s/ Justin G. Randall
                                                                                       Justin G. Randall, Nevada Bar No. 12476
                         10                                                            4795 South Durango Drive
                                                                                       Las Vegas, Nevada 89147
                         11                                                            Tel. (702) 877-1500
                         12
                                                                                       Attorneys for Luwanna Hooper-Crum
                         13
                                              DATED this 27th day of February, 2020
                         14
                                                                                 McCORMICK, BARSTOW, SHEPPARD,
                         15                                                      WAYTE & CARRUTH LLP
                         16

                         17                                                      By            /s/ Jonathan W. Carlson
                                                                                       Wade M. Hansard, Nevada Bar No. 8104
                         18                                                            Jonathan W. Carlson, Nevada Bar No. 10536
                                                                                       Renee M. Maxfield, Nevada Bar No. 12814
                         19                                                            8337 West Sunset Road, Suite 350
                                                                                       Las Vegas, Nevada 89113
                         20
                                                                                       Tel. (702) 949-1100
                         21
                                                                                       Attorneys for Government Employees Insurance
                         22                                                            Company

                         23                                                         ORDER
                         24                   IT IS SO ORDERED.
                         25                   DATED this ___        February
                                                         27 day of ________________, 2020

                         26
                                                                                 By
                         27                                                            DISTRICT  COURTU.S.
                                                                                                       JUDGE
                                                                                       Kent J. Dawson,     District Judge
                         28
                                  6625646.1
MCCORMICK, BARSTOW ,
                                                                            2                        2:20-cv-00019-KJD-VCF
 SHEPPARD, W AYTE &
   CARRUTH LLP                     STIPULATION AND ORDER TO STAY LITIGATION, AND TO DISMISS EXTRA-CONTRACTUAL CAUSES
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                                 OF ACTION
